Citation Nr: 1429725	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  07-31 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

3.  Entitlement to service connection for esophageal ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1974.  He also had additional service in the Alabama National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims. 

In October 2010, the Veteran and his wife testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file. Subsequent to the Veteran's Board hearing, he submitted additional evidence in support of his claims, with a waiver of RO consideration of the same. 

In a January 2011 decision, the Board, in part, remanded these issues for additional development.

The issue of entitlement to service connection for a skin disability to include as secondary to herbicide exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a GERD disability is related to service. 

2.  The Veteran does not currently have an esophageal ulcers disability.


CONCLUSIONS OF LAW

1.  A GERD disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  An esophageal ulcers disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in a November 2005 letter, prior to the date of the issuance of the appealed May 2006 rating decision.  The November 2005 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

In this respect, the Board notes that in its January 2011 remand, the RO was instructed to make attempts to obtain identified treatment records, to include all those from the Social Security Administration (SSA) and from various private treatment providers and to attempt to verify the Veteran's dates of reserve service, including any period of active service (ACDUTRA or AT).  Per the remand instructions, all of the available documents have been associated to the file since the January 2011 remand and the Veteran's periods of service have been verified.

In light of the above, the Board finds that the RO substantially complied with the January 2011 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Thus, all records identified by the Veteran and available as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

Additionally, per the January 2011 remand instructions, he was afforded a VA examination in June 2011.  The June 2011 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2011 VA examination report is sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in October 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran Law Judge identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The Veteran Law Judge inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the October 2010 hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veteran Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) (2013).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and the Veteran's representative as well as the testimony of the Board hearing.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).

Thus, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran has asserted that he experienced gastrointestinal problems during active service.  His service treatment records dated at the time of his active and reserve service are silent for complaint, treatment, or diagnoses of GERD or esophageal ulcers.  However, a June 1974 service treatment record noted that the Veteran had complaints of blood in his stool twice as well as some abdominal cramping.  The impression was an irritation of the colon.  Notably, His June 1974 separation examination was negative for complaints or treatments related to GERD or esophageal ulcers.

A February 2003 private esophageal motility study revealed a positive Bernstein test which confirmed an esophageal origin of his symptoms.  He had GERD and could also have esophageal spasms associated with acid reflux.

In June 2004, the Veteran underwent a laparoscopic Nissen fundoplication with a postoperative diagnosis of intractable gastroesophageal reflux.

An August 2004 VA treatment report noted that the Veteran had complaints of chest pain.  The treating physician noted that the pain was likely a mixture of an accelerating pattern of angina on top of a chronic/baseline costochondritis.  

An August 2004 VA Agent Orange Program treatment note reported that the Veteran had a history of stomach ulcers and a hiatal hernia repair.  The diagnosis was coronary artery disease, hypertension, GERD, a history of sleep disorders, a history of ulcers, and tuberculosis exposure.

A January 2005 VA treatment report noted diagnoses of coronary artery disease, hypertension, GERD, reported sleep disorder, tuberculosis exposure and a history of ulcers.

A January 2005 VA treatment note reported that the Veteran had a current diagnosis of GERD and was also status post stent in August 2004.

In a March 2006 letter, a private physician noted that the Veteran had atherosclerotic heart disease, hypertension, chronic obstructive pulmonary disease (COPD), dyslipidemia, GERD and chronic chest pain syndrome.

An April 2010 private treatment note indicated that the Veteran had abdominal pain which might be possible stool retention.  He also had possible spastic bowel disease.

Per the January 2011 remand instructions, the Veteran underwent a VA examination in June 2011.  The Veteran reported that he had GERD during his military service as he had bad indigestion and was treated for GERD.  He currently had daily severe heartburn.  He had fundoplication and had undergone a cholecystectomy and appendectomy.  He also reported that he had oral ulcers on his palate, esophageal ulcers.  He reported that his ulcers were from his severe reflux.  The examiner noted that the records demonstrated that the Veteran had a benign ulcer and was also treated for yeast 5 years ago.  He reported that he had some ulcerative colitis and had some esophageal bleeding within the last 6 years.  Records show a family history of Barrett's esophagus in his uncle.  It was noted that in June 2004 he underwent a laparoscopic Nissen fundoplication for intractable GERD.  In 2009, he underwent a cholecystectomy and in 2010 he underwent an appendectomy.  The current diagnosis was gastroesophageal reflux with esophagitis and gastritis.  The problem associated with this diagnosis was GERD.  The examiner opined that the Veteran's GERD was less likely than not caused by or a result of military service.  The examiner noted that a June 1974 service treatment record noted blood in the Veteran's stool twice since June 1974 with some abdominal cramping.  However, the Veteran was released from active duty shortly thereafter and there was no documentation that these symptoms continued.  Notably, a November 1980 and December 1992 Report of Medical History were negative for inquiries regarding frequent indigestion, stomach, liver or intestinal trouble.  The examiner noted that while he deemed the Veteran's account of his symptoms as credible, the medical history information completed by the Veteran gave a negative gastrointestinal history for almost 20 years following active duty and no continuation of the previous symptoms noted during active duty.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for his claimed GERD and esophageal ulcers disabilities are not warranted.

A.  GERD

Regarding the Veteran's claim for service connection for GERD, upon review of the record, the Board finds that the preponderance of the evidence is against a finding that a current GERD disability is related to military service.  As there is a current diagnosis of GERD, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board acknowledges that the Veteran's service treatment records demonstrate that the Veteran presented with complaints of blood in his stool twice as well as some abdominal cramping.  The service treatment records however, are negative for any or diagnoses of any chronic gastrointestinal disorders as the stomach complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, the Veteran's June 1974  separation examination was negative for treatments or complaints related to a gastrointestinal disability and the June 2011 VA examiner noted that there was no documentation that these symptoms continued as a November 1980 and December 1992 Report of Medical History were negative for inquiries regarding frequent indigestion, stomach, liver or intestinal trouble.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current GERD disability and the Veteran's military service.  In fact, the only medical opinion of record weighs against the claim.  As indicated above, the June 2011 VA examiner determined that it was less likely than not that the Veteran's GERD was caused by or a result of an incident during his service.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

Given that the most probative opinion is against a finding of a relationship between a claimed GERD disability and service, the Board finds that service connection is not warranted.  

B.  Esophageal Ulcers

Regarding the Veteran's claim for service connection for esophageal ulcers, the Board initially notes that there is a question as to whether the Veteran has a current esophageal ulcer disability.  On VA examination in June 2011, the examiner noted that that the past records demonstrated that the Veteran had a benign ulcer.  An August 2004 VA Agent Orange Program treatment note also reported that the Veteran had a history of stomach ulcers and a January 2005 VA treatment report noted a history of ulcers.

Although VA treatment records show that the Veteran reported a history of ulcers, private treatment records, VA treatment records and the June 2011 VA examination do not contain a current diagnosis of esophageal ulcers.  Notably, the June 2011 VA examination noted a past documentation of ulcers but the examination report did not provide a current diagnosis of esophageal ulcers.

Accordingly the August 2004 VA Agent Orange Program treatment note and January 2005 VA treatment note finding of a history of ulcers appear to be predicated on the Veteran's history of ulcers rather than any current clinical or laboratory findings; and therefore, the Board finds that it has little probative value for the purpose of establishing the existence of disability.  Again, the June 2011 VA examination did not provide a current diagnosis of esophageal ulcers.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an esophageal ulcer disability is not warranted as the Veteran has not been shown to have a current esophageal ulcer disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

Additionally, the Board also notes that even if the Veteran was found to have a current diagnosed esophageal ulcer disability, the claim must still be denied as there is no competent evidence that a relationship exists between a current esophageal ulcer disability and the Veteran's service.

C.  Both Disabilities

Finally, the Board notes the Veteran's contentions regarding the nature and etiology of his claimed GERD and esophageal ulcers disabilities, as well as the evidence submitted by him and his representative contending that his claimed GERD and esophageal ulcers disabilities are related to service.

To the extent that the Veteran himself contends that a medical relationship exists between his current claimed GERD and esophageal ulcers disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that GERD and esophageal ulcers disabilities are not disabilities subject to lay diagnosis.  While some symptoms of the disorders may be reported by a layperson, the Veteran and his representative do not have the medical expertise to provide an opinion regarding their existence or etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed GERD and esophageal ulcers disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


ORDER

Entitlement to service connection for GERD is denied. 

Entitlement to service connection for esophageal ulcers is denied.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for hypertension.

The Board notes again that the presumptions pertaining to chronic diseases, sound condition at entrance into service, and aggravation during service of preexisting injuries do not apply to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).  However, the appellant may still establish service connection by proving the three Shedden requirements: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A claim for aggravation of a preexisting condition during ACDUTRA must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

As noted above, the Board remanded this matter in January 2011 for further development.  As part of the January 2011 remand, the Board instructed the RO to attempt to verify the dates of the Veteran's periods of active service, including ACDUTRA or AT, during his reserve service.  This development found that after his active duty, the Veteran had service in the Alabama National Guard which included service from March 1989 to December 1993.

The Board also instructed the RO to provide an etiological medical opinion for the claim for service connection for hypertension to include an opinion as to whether the Veteran's questionable diagnosis of labile hypertension in October 1982 represented the onset of the Veteran's current hypertension, and if so, whether such hypertension aggravated beyond its natural progression during any subsequent period of active service.

Pursuant to the Board's remand, the Veteran was afforded an examination in June 2011.  The VA examiner opined that the Veteran's current hypertension was less likely as not caused by or a result of his military service.  

While the examiner concluded that the Veteran's hypertension was not related to his service, he did not specifically address whether the Veteran's questionable diagnosis of labile hypertension in October 1982 represented the onset of the Veteran's current hypertension.  Instead, the examiner merely noted that the records reflected that the Veteran was first given medication for elevated blood pressure in 1982 which he eventually discontinued.  The examiner noted that "this was following active duty dates with separation from active duty in 1974" and thus "hypertension was also not aggravated by active duty as active duty predated the onset of hypertension".  

Additionally, the June 2011 opinion did not address whether the Veteran's hypertension disability was aggravated by his subsequent ACDUTRA service.

Accordingly, the June 2011 examination report does not comply with the Board's January 2011 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the June 2011 examiner should amend his examination report in accordance with the Board's January 2011 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner that examined the Veteran in June 2011.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.

The examiner should specifically address whether the questionable diagnosis of labile hypertension in October 1982 represents the onset of the Veteran's current hypertension, and if so, was such hypertension aggravated beyond its natural progression during any subsequent period of active service?  The examiner should also conclude whether it is at least as likely as not (50 percent or greater) that the Veteran's hypertension disability was aggravated by his ACDUTRA service.

If the questionable diagnosis of labile hypertension in October 1982 does not represent the onset of the Veteran's current hypertension, is it at least as likely as not (50 percent or greater) that the Veteran's current hypertension was incurred during active service, or is otherwise related to active service, or manifested within one year following his discharge for any period of active service?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


